Exhibit 10.1

THE SECURITIES REPRESENTED BY THE NONSTATUTORY OPTION AGREEMENT HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND
QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES
LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES
LAWS IS NOT REQUIRED.

NOTICE IS HEREBY GIVEN THAT THE SECURITIES REPRESENTED BY THE NONSTATUTORY
OPTION AGREEMENT ARE SUBJECT TO RESTRICTIONS ON TRANSFER WITHOUT THE PRIOR
CONSENT OF THE COMPANY.

CARDO MEDICAL, LLC

NONSTATUTORY OPTION

COVER SHEET



Cardo Medical, LLC, a California limited liability company (the "Company"),
hereby grants an option (the "Option") to purchase the number of Units indicated
below, as defined in the Company's Operating Agreement, as amended, to the
Optionee named below. Capitalized terms used herein shall have the meanings set
forth herein and in the attached Agreement (including Schedule A thereto).



Date of Grant: August 27, 2008

Name of Optionee: Derrick Romine

Number of Units Covered by Option ("Units"): 0.704431

Exercise Price per Unit ("Exercise Price"): $147,625.00, which is not less than
the fair market value on the Date of Grant.



Vesting Schedule:

Twenty percent (20%) upon the first anniversary of the Date of Grant and an
additional twenty percent (20%) upon each anniversary of the Date of Grant
thereafter.



By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement.



OPTIONEE:

_______________________________________
Derrick Romine



COMPANY:

By: _________________________________
Name: Andrew A. Brooks, M.D.
Its: Manager

--------------------------------------------------------------------------------

CARDO MEDICAL, LLC
NONSTATUTORY OPTION AGREEMENT

Entire Agreement

This Agreement constitutes the entire understanding between you and the Company
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded.



Nonstatutory Option

The Option is a nonstatutory option and is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code"), and will be interpreted accordingly. The Option represents the right to
purchase Units in accordance with the terms and conditions of this Agreement.



Vesting

Your right to exercise the Option vests as shown on the cover sheet. The number
of Units which may be purchased under the Option by you at the Exercise Price
shall be equal to the difference between (a) the number of Units covered by the
Option which have vested according to the vesting schedule on the preceding page
minus (b) the number of Units purchased pursuant to the Option prior to such
exercise. Except as otherwise provided below in the section entitled "Effect of
Termination of Service," no additional Units will vest after: (i) your service
as an Employee of the Company ("Service") has terminated for any reason, or (ii)
you cease to perform Services for or on behalf of the Company; unless, in either
case, as otherwise provided in any employment or consulting agreement between
you and the Company or its affiliates.



Term

Subject to the termination provisions set forth in this Agreement, your Option,
and all rights to purchase the Units covered by the Option, will expire on the
close of business on the tenth (10th) anniversary of the Date of Grant.



Notice of Exercise

When you wish to exercise the Option, you must notify the Company by delivering
the properly completed "Notice of Exercise" form (as attached hereto in Schedule
C), and such other documents and instruments as may be required by the Managers
of the Company (the "Managers"), at the Company's principal executive offices.
Your notice must specify how many Units you wish to purchase. Your Units will be
registered in your name or the names of you and your spouse only. The notice
will be effective when it is received by the Company.



Form of Payment

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Units you are purchasing. Payment may be made only in
cash, by your personal check, by cashier's check or money order, or by wire
transfer of immediately available funds.



Withholding Taxes

To the extent required by applicable law, you will not be allowed to exercise
the Option unless you make acceptable arrangements to pay any withholding or
other taxes that may be due as a result of the Option exercise or the sale of
Units acquired upon exercise of the Option. In addition, the Company will have
the right at the time of exercise of the Option to make adequate provision for
any federal, state, local or foreign taxes which it believes are or may be
required by law to be withheld with respect to such exercise ("Tax Liability"),
to ensure the payment by you (through withholding from any compensation due to
you, the Units or otherwise as the Managers deem in their sole and conclusive
discretion to be in the best interests of the Company) of any such Tax
Liability.

 

2

--------------------------------------------------------------------------------



Restrictions on Exercise and Resale

The Option may not be exercised if the issuance of Units on such exercise would
constitute a violation of any applicable federal or state securities laws or any
other law or regulation or any requirements of any regulatory bodies having
jurisdiction over the Company. The exercise of the Option may be suspended
without liability to the Company whenever such suspension is necessary to
preclude a violation of any requirement of applicable law or regulatory bodies
having jurisdiction over the Company. In addition, by signing this Agreement,
you agree not to exercise the Option or sell any Units acquired by exercise of
the Option at a time when Company or underwriter trading policies prohibit
exercise or sale. Without limiting the generality of the foregoing, the Managers
shall have the right to designate one or more periods of time, each of which
shall not exceed one hundred eighty (180) days in length, during which the
Option shall not be exercisable and/or the Units acquired by exercise of the
Option shall not be transferable if the Managers determine (in their sole
discretion) that such limitation on exercise or transfer could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act of 1933, as amended (the "Securities Act"), or any state securities laws
with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws or any offering pursuant thereto, or
facilitate the perfection of any exemption from the registration or
qualification requirements of the Securities Act or any applicable state
securities laws for the issuance or transfer of any securities. Such limitations
on exercise shall not alter the vesting schedule set forth in this Agreement
other than to limit the periods during which the Option shall be exercisable.

If the sale of Units under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Units being acquired upon exercising the Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Managers and the Company's counsel. The Company is under no obligation to
register or qualify the issuance of Units upon the exercise of the Option under
the Securities Act or any state securities laws or to effect any such
registration or qualification covering resales of Units issued upon the exercise
of the Option.

 

Continual Service Requirement

Unless otherwise provided by the Managers or in any employment or consulting
agreement between you and the Company, and except as otherwise provided below in
the Section entitled "Effect of Termination of Service," an Option may not be
exercised unless, from the date of grant to the date of exercise, you remain
continuously an Employee of the Company. Unless otherwise provided in any
employment or consulting agreement between you and the Company, the Managers
shall determine, in their discretion in the particular case, whether and to what
the extent the period of continuous employment shall be deemed to include any
period in which you are on leave of absence with the consent of the Managers.



Effect of Termination of Service

Upon the termination of your Service with the Company and its Subsidiaries by
reason of death or Disability, (a) all Options then held by you, to the extent
exercisable on the date of termination of Service, shall remain in full force
and effect and may be exercised pursuant to the provisions thereof at any time
until the earlier of the end of the fixed term thereof and the expiration of
twelve (12) months following termination of your Service, and (b) all Options
then held by you, to the extent not then presently exercisable, shall terminate
as of the date of such termination of Service and shall not be exercisable
thereafter.

3

--------------------------------------------------------------------------------



 

Upon the termination of your Service with the Company and its Subsidiaries by
the Company without Cause, or by you for Good Reason, at any time on or prior to
September 4, 2010, then fifty percent (50%) of your unvested Options shall
become fully exercisable as of the date of termination of your Service for such
reason (the "Termination Date") and, together with any vested Options then held
by you at the Termination Date, to the extent exercisable on the Termination
Date, shall remain in full force and effect and may be exercised pursuant to the
provisions thereof at any time until the earlier of the end of the fixed term
thereof and the expiration of ninety (90) days following the Termination Date
(except that this ninety (90)-day period will be extended to twelve (12) months
from the Termination Date if you die during this ninety (90)-day period), and
(2) all Options then held by you, to the extent not then presently exercisable,
shall terminate as of the Termination Date and shall not be exercisable
thereafter.

Upon the termination of your Service with the Company and its Subsidiaries for
any reason other than (i) death, (ii) Disability, (iii) termination by the
Company without Cause, or termination by you for Good Reason, at any time on or
prior to September 4, 2010, or (iv) Termination for Cause, then (1) all Options
then held by you, to the extent exercisable on the date of termination of
Service, shall remain in full force and effect and may be exercised pursuant to
the provisions thereof at any time until the earlier of the end of the fixed
term thereof and the expiration of ninety (90) days following termination of
your Service (except that this ninety (90)-day period will be extended to twelve
(12) months from the date of termination if you die during this ninety (90)-day
period), and (2) all Options then held by you, to the extent not then presently
exercisable, shall terminate as of the date of such termination of Service and
shall not be exercisable thereafter.

Notwithstanding anything else in this Agreement to the contrary, if your Service
with the Company terminates as a result of a Termination for Cause, the Option
and all rights to purchase Units thereunder, whether vested or unvested, shall
terminate concurrently with the first discovery by the Company of any reason for
a Termination for Cause, and the Option shall not be exercisable thereafter. If
your Service with the Company is suspended pending an investigation of whether
there shall be a Termination for Cause, all of your rights under the Option,
including, without limitation, the right to exercise the Option, shall likewise
be suspended during the period of investigation.

 

Transfer of Option and Units

No Option shall be transferable by you other than by will or the laws of
intestate succession. No Option or any interest therein shall be subject to
attachment, execution, garnishment, sequestration, the laws of bankruptcy or any
other legal or equitable process. The Option shall be exercisable during your
lifetime only by you or by your guardian or legal representative.

None of the Units shall be transferable without the prior consent of the
Managers, which may be given or withheld at the sole discretion of the Managers.
Any transfer in violation of these provisions shall be null and void. You agree
to cause any permitted transferee of all or any part of the Units to agree to
take and hold such securities subject to these provisions.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse or former spouse, nor
is the Company obligated to recognize such individual's interest in the Option
in any other way. The terms of the Option shall be binding on your executors,
administrators, heirs and successors.

4

--------------------------------------------------------------------------------



Relationship with the Company

This Agreement does not give you the right to be retained to perform Services
for or on behalf of the Company or employed by the Company (or any Subsidiaries)
in any capacity. Except as may be provided in any employment or consulting
agreement you may have with the Company, the Company (or any Subsidiary)
reserves the right to terminate your Service at any time and for any reason. The
Option shall not be deemed to be salary or other compensation to you for
purposes of any pension, thrift, profit-sharing, stock purchase or any other
employee benefit plan now maintained or hereafter adopted by the Company (or any
Subsidiary).



Membership Rights

You shall not have any rights as a Member of the Company with respect to any
Units covered by an Option, or any rights in or to Profits or Losses (as such
terms are defined in the Operating Agreement of the Company as amended to such
date and then in effect, the "Operating Agreement") or distributions of the
Company, or any right to vote or otherwise participate as a Member of the
Company with respect thereto until (a) you have duly exercised the Option and
paid in full the Exercise Price therefor in accordance with the provisions of
this Agreement, (b) you have complied with all applicable provisions of the
Operating Agreement pertaining to the issuance of additional Membership
Interests (or fractions thereof) by the Company, including, without limitation,
your delivery of a written instrument, in form and substance satisfactory to the
Managers, whereby you make certain representations and warranties to the Company
and its Members and agree to be bound by the provisions of the Operating
Agreement, and (c) an entry evidencing your ownership of the Membership
Interests represented by such Units (or fractions thereof) subject to the Option
is made in the records of the Company.

Units issued upon the exercise of an Option, and your rights and obligations
with respect thereto, shall be subject to all of the terms and conditions of the
Operating Agreement, including, without limitation, restrictions on transfer and
rights of first refusal, in each case as set forth in the Operating Agreement.

If you fail to comply with this condition, any purported exercise of the Option
shall be void and of no force or effect; and, in its discretion, the Company may
terminate the Option upon written notice to you. By executing this Agreement,
you acknowledge that you have been provided the opportunity to review and
receive a copy of the Operating Agreement.



Adjustments

In the event of a stock split, a stock dividend, a merger or a similar change in
the Company's securities, the number of Units covered by the Option and the
Exercise Price may be adjusted pursuant to Schedule B attached hereto and
incorporated herein by this reference.



Section 409A of the Code

If any compensation payable hereunder would be subject to the requirements of
Section 409A of the Code, the provisions applicable to such compensation, to the
extent consistent with the interpretive and administrative discretion provided
hereunder, may be administered by the Managers in a manner that would limit or
eliminate the Adverse Tax Consequences under Section 409A. For purposes of the
preceding sentence, "Adverse Tax Consequences under Section 409A" shall mean the
accelerated inclusion, twenty percent (20%) additional tax rate, and associated
interest charge that would apply to any deferred compensation included in
taxable income of an Optionee under Section 409A(a)(1)(B) of the Code.



Legends

Any certificates representing the Units issued upon exercise of the Option shall
have endorsed thereon the following legends (or such other legends as may be
deemed necessary or appropriate by the Managers):

5

--------------------------------------------------------------------------------



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF
THE COMPANY IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED.

NOTICE IS HEREBY GIVEN THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO RESTRICTIONS ON TRANSFER WITHOUT THE PRIOR CONSENT OF THE COMPANY.



Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to its choice of law provisions). This Agreement may
be modified only by an agreement in writing signed by you and the Company. Terms
used herein in any number or gender include other numbers or genders as the
context may require. Captions used herein are for convenience of reference only
and are not to be considered a part of this Agreement or to be used in
determining the intent or content hereof.



Notices

Any notice to be given hereunder may be personally delivered or sent by United
States registered or certified mail. Any notice to be given to the Company shall
be addressed to the Company at its principal executive offices, to the attention
of the Managers, and any notice to be given to you shall be addressed to you at
your home address appearing on the records of the Company, or at such other
address as either you or the Company hereafter may designate in writing to the
other. Any such notice shall be deemed to have been duly given when personally
delivered or seventy-two (72) hours after having been deposited in the mails as
certified or registered matter.



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above

.



CONSENT OF SPOUSE

The undersigned, being the spouse of the Optionee referred to in the foregoing
Nonstatutory Option Agreement (the "Agreement"), acknowledges that he or she has
read the Agreement and knows the contents thereof. The undersigned hereby
approves of the provisions of the Agreement, and agrees to be bound by the terms
thereof. The undersigned further agrees to execute any further documents or
instruments necessary to effectuate the terms of the Agreement and this Consent.



Dated: August __, 2008



Signature: _____________________________________

Print Name: _____________________________________

6

--------------------------------------------------------------------------------

SCHEDULE A

ADDITIONAL DEFINITIONS

(a)    "Affiliate" of a specified person means any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the person specified and, in the case of a natural
person, includes the spouse, ancestors and lineal descendants of such person and
the spouses of the ancestors and lineal descendants of such person. The term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person. The term
"person," as used herein, means any natural person, corporation, limited
liability company, partnership, joint venture, association, trust or other
entity.

(b)    "Change in Control" of the Company means (i) a merger or consolidation of
the Company, or of any parent of the Company, with or into any other entity
unless, immediately following such transaction, the persons who were the members
of the Company (or the members, shareholders or other owners of the parent of
the Company, as the case may be) immediately prior to such transaction, together
with their Affiliates, possess, directly or indirectly, at least fifty percent
(50%) of the voting power of the surviving entity in the merger or
consolidation, (ii) a sale or disposition of all or substantially all the assets
of the Company to any person or entity other than an Affiliate of the Company,
(iii) any issuance or transfer (whether in one transaction or in a series of
related transactions) of more than fifty percent (50%) of the outstanding
Membership Interests of the Company, or of the outstanding shares, units or
voting securities of any parent of the Company, to any person or group of
persons acting in concert, other than any such issuance or transfer to an
Affiliate of the Company, or (iv) the approval by the members of the Company of
a dissolution or liquidation of the Company.

(c)    "Cause" means an act or omission that constitutes fraud, deceit,
intentional misconduct, a knowing violation of law, recklessness or gross
negligence that materially and adversely has affected or affects the business of
the Company and/or CKST, a material breach of any of your obligations under any
written agreement with the Company and/or CKST, or material nonperformance of
your duties to the Company and/or CKST which has not been cured after fifteen
(15) days' written notice from the Company and/or CKST setting forth in
reasonable detail the nature of the nonperformance.



(d)    "CKST" means clickNsettle.com, Inc., a Delaware corporation and the
parent of the Company upon the completion of a merger with the Company with and
into a wholly-owned subsidiary of CKST, with the Company as the surviving
entity.





(e)    "Disability" means any sickness or other physical or mental disability
that materially impairs the ability to perform Services for or on behalf of the
Company, as determined by the Managers.





(f)    "Employee" means any individual who is (i) a common law employee of the
Company or of a Subsidiary, or (ii) a consultant who performs bona fide services
(other than services related to the offer or sale of securities in a capital
raising transaction or that, directly or indirectly, promote or maintain a
market for the Company's securities) for the Company or a Subsidiary. Service as
a consultant shall be considered "employment" for all purposes of this
Agreement.





(g)    "Good Reason" means a material breach by the Company and/or CKST of any
of their obligations under any written agreement with you, a substantial and
unusual reduction in your duties, responsibilities or authority, or receipt of
instructions to take actions in violation of

--------------------------------------------------------------------------------



law that has not been cured after fifteen (15) days' written notice from you to
the Company and/or CKST setting forth in reasonable detail the nature of the
action giving rise to the claim of Good Reason.



(h)    "Subsidiary" means any corporation, partnership (whether general or
limited), joint venture, limited liability company or other entity in which the
Company and/or one or more other Subsidiaries own stock or other equity
interests possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock and/or other equity interests of such entity. A
corporation or other entity that attains the status of a Subsidiary on a date
after the adoption of this Agreement shall be considered a Subsidiary commencing
as of such date.





(i)    "Termination for Cause" means any termination of Service on account of
(i) violation of any federal or state law or regulation, (ii) fraud, dishonesty,
disloyalty or breach of fiduciary duty, or (iii) breach or violation of any
term, requirement or condition of Service with the Company or any Subsidiary.
The Managers shall determine whether there has been a Termination for Cause, and
each Optionee agrees, by acceptance of the grant of an Option and the execution
of this Agreement, that the Managers' determination is conclusive and binding on
all persons for all purposes.



 

 

 

--------------------------------------------------------------------------------



SCHEDULE B

ADJUSTMENT OF UNITS

1.    General. The number and class of Units (or fractions thereof) subject to
each outstanding Option and the Exercise Price per Unit (or fraction thereof)
shall be proportionately adjusted in the event of (a) a split-up or
consolidation of Units, (b) the payment of any dividend or distribution by the
Company in the form of Units (or fractions thereof), or (c) a recapitalization
(other than the conversion of convertible securities according to their terms
and provided that "recapitalization" shall not be deemed to include future
issuances of Units or Membership Interests, or of rights exercisable or
exchangeable for or convertible into Units or Membership Interests, in future
capital offerings to prospective investors) or other like capital adjustment, so
that upon exercise of the Option, the Optionee shall receive the number and
class of securities (or fractions thereof) such Optionee would have received had
such Optionee been the holder of the number of Units (or fractions thereof) for
which the Option is being exercised upon the date of such change or increase or
decrease in the number of issued Units.

2.    Reorganization. Upon (a) a reorganization, merger or consolidation of the
Company with one or more corporations or other entities as a result of which the
Company is not the surviving entity, or in which the Company survives as a
majority-owned Subsidiary of another corporation or entity, or upon a sale of
all or substantially all of the assets of the Company to another entity, or (b)
a transaction in which the Company's legal structure is converted into a
corporation, partnership or entity other than a limited liability company, or in
which the Company's state of organization has changed to any state other than
California (each a "Transaction"), adequate adjustment or other provisions shall
be made by the Company, or by the other party to such Transaction, to each
outstanding Option (including the number and class of securities subject to the
Option and the Exercise Price (but not the total price)) so that there shall be
substituted for the Units (or fractions thereof) provided for herein, the units,
shares, securities or assets which would have been issuable or payable in
respect of or in exchange for the Units (or fractions thereof) otherwise
issuable under such Options, as if the Optionee had been the owner of such Units
(or fractions thereof) as of the effective date of the applicable Transaction.
Any Units (or fractions thereof), shares, securities or assets so substituted
shall be subject to similar successive adjustments. The foregoing
notwithstanding, if a Transaction results in a Change in Control, each
outstanding Option shall be subject to the terms of the definitive agreement(s)
providing for the reorganization, merger or consolidation.

3.    Reservation of Rights. Except as specifically provided in this Schedule B,
an Optionee shall have no rights by reason of (a) any subdivision, consolidation
or recapitalization of the Company's Units or Membership Interests, (b) the
payment of any dividend (whether in securities, cash or other property), (c) any
other increase or decrease in the number of the Company's Membership Interests,
or (d) any other issuance of securities by the Company. Except as specifically
provided in this Schedule B, any issuance by the Company of Units or Membership
Interests, or securities convertible into or exercisable for Units or Membership
Interests, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or Exercise Price of Units subject to an Option. The
grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes to
its capital or business structure, to merge or consolidate, to dissolve or
liquidate, to sell or transfer all or any part of its business or assets or to
enter into any other transaction whatsoever.

--------------------------------------------------------------------------------



4.    Determination of Adjustments. All adjustments pursuant to this Schedule B
shall be determined by the Managers, whose determination shall be conclusive and
binding on all persons for all purposes.

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE C

NOTICE OF EXERCISE

Date: _______________

I hereby exercise my Option, dated August __, 2008, as to _____ Units of Cardo
Medical, LLC (the "Company").

Enclosed are the documents and payment specified in my Nonstatutory Option
Agreement (the "Option Agreement"). I understand that no Units shall be issued
and delivered unless and until any applicable registration requirements of the
Securities Act of 1933, as amended, any listing requirements of any securities
exchange on which securities of the same class is then listed, and any other
requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been fully complied with. I hereby represent
and warrant to, and agree with, the Company that:

(a)   The Units I am purchasing are being acquired for my account, for
investment purposes only, with no present intention of reselling or otherwise
distributing them, except as permitted by applicable federal and state
securities laws, and no other person (except, if I am married, my spouse) will
own any interest therein.

(b)   I will not sell or dispose any of my Units in violation of the Option
Agreement, the Securities Act of 1933, as amended, or any other applicable
federal or state securities laws, or in violation of the Company's Operating
Agreement (the "Operating Agreement") or any buy-sell agreement or similar
agreement to which I may be a party.

(c)   As a condition to the exercise of the Option, I agree to enter into (i) a
written agreement, in form and substance satisfactory to the Managers of the
Company, setting forth my agreement to be bound by the provisions of the
Operating Agreement, and (ii) if applicable, the current form of buy-sell
agreement adopted by the Company.

(d)   I agree that the Company may, without liability, place legend conditions
upon the Units and issue "stop transfer" restrictions requiring compliance with
applicable securities laws, the terms of the Option and the terms of the
Operating Agreement and any buy-sell or similar agreement to which I may be a
party.

(e)   I will report to the Company all sales of Units on the form prescribed
from time to time by the Company.

The number of Units specified above are to be issued in the following
registration (husband and wife will be shown to be joint tenants unless I state
that the Units will be held as community property or as tenants in common):

_______________________________________
(Print name)

_______________________________________
(Option-Print name of spouse
if you wish joint registration)

_______________________________________
(Signature)

_______________________________________
_______________________________________
_______________________________________
Address